Title: Proclamation, 26 August 1790
From: Washington, George
To: 

 

[New York, 26 August 1790]

Whereas it hath at this time become peculiarly necessary, to warn the citizens of the United States against a violation of the treaties, made at Hopewell, on the river Keowee, on the third and tenth days of January, in the year of our lord 1786, between the United States, and the Choctaw and Chicasaw nations of Indians; and to enforce the act, ⟨e⟩ntitled “an act to regulate trade and intercourse with the Indian tribes”, copies of which treaties and act are hereto annexed: I have therefore thought fit to require, and do by these presents require, all officers of the United States, as well civil as military, and all other citizens and inhabitants thereof, to govern themselves according to the treaties and act aforesaid; as they will answer the contrary at their peril. Given under my hand, and the seal of the United States, at the city of New-York, this, twentysixth day of August, in the year of our lord
Go: Washington
By the President
Th: Jefferson
